—Appeal by the defendant from a judgment of the County Court, Nassau County (DeRiggi, J.), rendered March 21, 1996, convicting him of burglary in the second degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of burglary in the second degree beyond a reasonable doubt. There was sufficient evidence for the jury to conclude that the garage, which was attached to the complainant’s residence and which the defendant entered and took gardening tools from, was a dwelling within the meaning of Penal Law § 140.25 (2) (see, Penal Law § 140.00 [2], [3]; People v Santana, 143 AD2d 207; People v Green, 141 AD2d 760; People v Stevenson, 116 AD2d 756).
The defendant’s contention that the jury charge was improper is unpreserved for appellate review (CPL 470.05 [2]), and, in any event, without merit.
Bracken, J. P., Santucci, Goldstein and McGinity, JJ., concur.